DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suga (US 20180188566) in view of Huang et al. (US 20200285271).
Regarding claim 1, Suga discloses (Figs. 1-25) a display panel, wherein the display panel comprises: a substrate (30A), the substrate comprising a first surface (surface of 30A facing 18) and a second surface (surface of 30A facing 10D) parallel to a light emitting surface of the display panel; a thin film transistor layer (12, 13, 32, 1112, 1113) disposed on the first surface, and an area of the thin film transistor layer is larger than an area of the substrate; a pixel layer (18, 22) disposed on the thin film transistor layer; wherein the first surface is connected to the second surface by at least one connecting surface (surface of 30A contacting 12 and perpendicular to 10D) to form at least one end of the substrate; the thin film transistor layer is bent against the at least one end to the second surface; wherein the display panel is a liquid crystal display panel (1); wherein the substrate comprises a backlight structure (1056; sections 
Suga does not necessarily disclose one curved connecting surface.
Huang discloses (Figs. 1-10; in particular Figs. 8-10) one curved connecting surface (1022SS, 1024SS; sections 0034-0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to decrease the possibility of breaking of the conductive lines. 
Regarding claim 2, Suga does not necessarily disclose the at least one curved connecting surface comprises: a first curved surface extending from a boundary of the first surface to a center line of the first surface and the second surface; and a second curved surface extending from a boundary of the second surface to a center line of the first surface and the second surface.
Huang discloses (Figs. 1-10; in particular Figs. 8-10) the at least one curved connecting surface comprises: a first curved surface (1024SS) extending from a boundary of the first surface (1024US) to a center line of the first surface and the second surface (1024DS); and a second curved surface (1024SS) extending from a boundary of the second surface to a center line of the first surface and the second surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to decrease the possibility of breaking of the conductive lines.
Regarding claim 3, Suga does not necessarily disclose ends of the first curved surface and the second curved surface overlap to form the curved connecting surface; a cut surface of the first curved surface at the overlap coincides with a cut surface of the second curved surface; and a cut surface of the curved connecting surface at the overlap is perpendicular to the light emitting surface of the display panel.

Regarding claim 4, Suga does not necessarily disclose the curved connecting surface further comprises a side surface; a boundary of the side surface is connected to an end of the first curved surface, and a cut surface of the first curved surface at the connection overlaps with the side surface; and another boundary of the side surface is connected to an end of the second curved surface, and a cut surface of the second curved surface at the connection overlaps with the side surface.
Huang discloses (Figs. 1-10; in particular Figs. 8-10) the curved connecting surface (1024SS) further comprises a side surface; a boundary of the side surface is connected to an end of the first curved surface (1024SS), and a cut surface of the first curved surface at the connection overlaps with the side surface; and another boundary of the side surface is connected to an end of the second curved surface (1024SS), and a cut surface of the second curved surface at the connection overlaps with the side surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to decrease the possibility of breaking of the conductive lines.

Huang discloses (Figs. 1-10; in particular Figs. 6, 8-10) a horizontal cut surface (surface in contact with CL, WL) of the first curved surface overlaps with the first surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to decrease the possibility of breaking of the conductive lines.
Regarding claim 7, Suga does not necessarily disclose the first curved surface and the second curved surface are axisymmetric along a center line of the first surface and the second surface.
Huang discloses (Figs. 1-10; in particular Figs. 6, 8-10) the first curved surface (1024SS) and the second curved surface (1024SS) are axisymmetric along a center line of the first surface and the second surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to decrease the possibility of breaking of the conductive lines.
Regarding claim 8, Suga discloses (Figs. 1-25) a display panel, wherein the display panel comprises: a substrate (30A), the substrate comprising a first surface (surface of 30A facing 18) and a second surface (surface of 30A facing 10D) parallel to a light emitting surface of the display panel; a thin film transistor layer (12, 13, 32, 1112, 1113) disposed on the first surface, and an area of the thin film transistor layer is larger than an area of the substrate; a pixel layer (18, 22) disposed on the thin film transistor layer; wherein the first surface is connected to the second surface by at least one connecting surface (surface of 30A contacting 12 and 
Suga does not necessarily disclose one curved connecting surface.
Huang discloses (Figs. 1-10; in particular Figs. 8-10) one curved connecting surface (1022SS, 1024SS; sections 0034-0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to decrease the possibility of breaking of the conductive lines. 
Regarding claim 9, Suga does not necessarily disclose the at least one curved connecting surface comprises: a first curved surface extending from a boundary of the first surface to a center line of the first surface and the second surface; and a second curved surface extending from a boundary of the second surface to a center line of the first surface and the second surface.
Huang discloses (Figs. 1-10; in particular Figs. 8-10) the at least one curved connecting surface comprises: a first curved surface (1024SS) extending from a boundary of the first surface (1024US) to a center line of the first surface and the second surface (1024DS); and a second curved surface (1024SS) extending from a boundary of the second surface to a center line of the first surface and the second surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to decrease the possibility of breaking of the conductive lines.
Regarding claim 10, Suga does not necessarily disclose ends of the first curved surface and the second curved surface overlap to form the curved connecting surface; a cut surface of the first curved surface at the overlap coincides with a cut surface of the second curved surface; and a cut surface of the curved connecting surface at the overlap is perpendicular to the light emitting surface of the display panel.

Regarding claim 11, Suga does not necessarily disclose the curved connecting surface further comprises a side surface; a boundary of the side surface is connected to an end of the first curved surface, and a cut surface of the first curved surface at the connection overlaps with the side surface; and another boundary of the side surface is connected to an end of the second curved surface, and a cut surface of the second curved surface at the connection overlaps with the side surface.
Huang discloses (Figs. 1-10; in particular Figs. 8-10) the curved connecting surface (1024SS) further comprises a side surface; a boundary of the side surface is connected to an end of the first curved surface (1024SS), and a cut surface of the first curved surface at the connection overlaps with the side surface; and another boundary of the side surface is connected to an end of the second curved surface (1024SS), and a cut surface of the second curved surface at the connection overlaps with the side surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to decrease the possibility of breaking of the conductive lines.

Huang discloses (Figs. 1-10; in particular Figs. 6, 8-10) a horizontal cut surface (surface in contact with CL, WL) of the first curved surface overlaps with the first surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to decrease the possibility of breaking of the conductive lines.
Regarding claim 14, Suga does not necessarily disclose the first curved surface and the second curved surface are axisymmetric along a center line of the first surface and the second surface.
Huang discloses (Figs. 1-10; in particular Figs. 6, 8-10) the first curved surface (1024SS) and the second curved surface (1024SS) are axisymmetric along a center line of the first surface and the second surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to decrease the possibility of breaking of the conductive lines.
Regarding claim 16, Suga discloses (Figs. 1-25) the display panel is a liquid crystal display panel (1); wherein the substrate comprises a backlight structure (1056; sections 0059, 0107), the first surface is a light emitting surface of the backlight structure, and the pixel layer comprises a liquid crystal layer (18) and a color film layer (22) on the liquid crystal layer.
Regarding claim 17, Suga discloses (Figs. 1-25) an electronic device, wherein the electronic device comprises a display panel (1), the display panel comprising: a substrate (30A), the substrate comprising a first surface (surface of 30A facing 18) and a second surface (surface of 30A facing 10D) parallel to a light emitting surface of the display panel; a thin film transistor 
Suga does not necessarily disclose one curved connecting surface.
Huang discloses (Figs. 1-10; in particular Figs. 8-10) one curved connecting surface (1022SS, 1024SS; sections 0034-0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang to decrease the possibility of breaking of the conductive lines. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suga and Huang in view of Huang et al. (US 20190189640) hereinafter Huang ‘640.
Regarding claim 6, Suga does not necessarily disclose the display panel further comprises an optical film between the substrate and the thin film transistor layer; wherein a horizontal cut surface of the first curved surface is higher than the first surface and overlaps with a light emitting surface of the optical film.
Huang ‘640 discloses (Figs. 1-13) the display panel further comprises an optical film (electrodes; i.e. gate electrodes of an array substrate of a liquid crystal display device) between the substrate and the thin film transistor layer; wherein a horizontal cut surface of the first curved surface (417) is higher than the first surface and overlaps with a light emitting surface of the optical film. It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 13, Suga does not necessarily disclose the display panel further comprises an optical film between the substrate and the thin film transistor layer; wherein a horizontal cut surface of the first curved surface is higher than the first surface and overlaps with a light emitting surface of the optical film.
Huang ‘640 discloses (Figs. 1-13) the display panel further comprises an optical film (electrodes; i.e. gate electrodes of an array substrate of a liquid crystal display device) between the substrate and the thin film transistor layer; wherein a horizontal cut surface of the first curved surface (417) is higher than the first surface and overlaps with a light emitting surface of the optical film. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang ‘640 to prevent wire at the wiring layer from being broken due to stress concentration. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suga and Huang in view of Kwon et al. (US 20140217382).
Regarding claim 15, Suga does not necessarily disclose the display panel is an OLED display panel; wherein the pixel layer comprises an OLED light emitting structure.
Kwon discloses (Figs. 1A-7) the display panel is an OLED display panel (100); wherein the pixel layer comprises an OLED light emitting structure (sections 0010, 0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kwon to produce illumination without using a separate backlight unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871